                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                                                                              JS-6
                                       CIVIL MINUTES - GENERAL

 Case No.          CV 19-2177 FMO (KSx)                                  Date     August 14, 2019
 Title             Christopher Clark v. Bankers Life and Casualty Company, et al.




 Present: The Honorable            Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                  None
                Deputy Clerk                      Court Reporter / Recorder                Tape No.
             Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                        None Present
 Proceedings:               (In Chambers) Order Remanding Action for Lack of Subject Matter
                            Jurisdiction

        On January 22, 2019, Christopher Clark (“plaintiff”) filed a Complaint in the Los Angeles
County Superior Court against Bankers Life and Casualty Company, Colonial Penn Life Insurance
Company, CNO Financial Group, Inc., and K.F. Agency, Inc. (collectively, “defendants”). (See
Dkt. 1, Notice of Removal (“NOR”) at ¶ 2). On February 22, 2019, plaintiff filed the operative first
amended complaint (“FAC”) asserting fifteen causes of action against defendants. (See id.at ¶¶
3-4; Dkt. 1-1 (FAC)). On March 22, 2019, defendants removed this action on diversity jurisdiction
grounds pursuant to 28 U.S.C. § 1332. (See Dkt. 1, NOR at 2).1 However, the jurisdictional
allegations are defective for the reason opposite the box(es) checked:

         [ ]       Removal is on the basis of federal question jurisdiction pursuant to 28 U.S.C. §
                   1331, but it appears that the claims may not “arise under” federal law.

         [ ]       Removal is on the basis of federal question jurisdiction pursuant to 28 U.S.C. § 1331
                   on grounds of the artful pleading doctrine, but the claims do not appear to be
                   completely preempted.

         [ ]       Removal is on the basis of diversity jurisdiction pursuant to 28 U.S.C. § 1332(a), but
                   all plaintiffs are not diverse from all defendants. See Exxon Mobil Corp. v.
                   Allapattah Servs., Inc., 545 U.S. 546, 553, 125 S.Ct. 2611, 2617 (2005) (“In a case
                   with multiple plaintiffs and multiple defendants, the presence in the action of a single
                   plaintiff from the same State as a single defendant deprives the district court of
                   original diversity jurisdiction[.]”); Strawbridge v. Curtiss, 7 U.S. (3 Cranch) 267
                   (1806) (all parties in a suit must be entitled to sue or be sued in federal court).



         1
         Defendants did not invoke the Class Action Fairness Act, 28 U.S.C. §§ 1332, et seq.,
in the NOR. (See, generally, Dkt. 1, NOR).
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                                Page 1 of 6
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL

 Case No.       CV 19-2177 FMO (KSx)                                    Date    August 14, 2019
 Title          Christopher Clark v. Bankers Life and Casualty Company, et al.


         [ ]    Removal is on the basis of diversity jurisdiction pursuant to 28 U.S.C. § 1332, but
                the pleadings set forth the residence, rather than the citizenship, of some of the
                parties. Diversity is based on citizenship.

         [ ]    Jurisdiction is asserted on the basis of diversity jurisdiction pursuant to 28 U.S.C.
                § 1332, but the pleadings fail to allege the citizenship of some or all of the:
                [ ]    plaintiff(s).
                [ ]    defendant(s).

         [ ]    Removal is on the basis of diversity jurisdiction pursuant to 28 U.S.C. § 1332. A
                partnership, limited liability company, or other unincorporated association is joined
                as a party. The court must consider the citizenship of each of the partners, including
                limited partners, or members. The citizenship of each of the entity’s partners or
                members must therefore be alleged. See Grupo Dataflux v. Atlas Global Grp., L.P.,
                541 U.S. 567, 569, 124 S.Ct. 1920, 1923 (2004) (“[A] partnership . . . is a citizen of
                each State or foreign country of which any of its partners is a citizen.”); Carden v.
                Arkoma Assocs., 494 U.S. 185, 195, 110 S.Ct. 1015, 1021 (1990) (diversity
                jurisdiction depends on the citizenship of all members of an artificial entity); Johnson
                v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (“[A]n
                unincorporated association such as a partnership has the citizenships of all of its
                members.”).

         [ ]    Removal is on the basis of diversity jurisdiction pursuant to 28 U.S.C. § 1332.
                Plaintiff is a corporation. The notice of removal is deficient because:
                []      the notice of removal does not state both the respective state(s) of
                        incorporation and principal place of business. 28 U.S.C. § 1332(c).
                        Defendant(s) fail(s) to offer adequate facts to support the assertion that
                        plaintiff’s principal place of business is the corporate party’s principal place
                        of business. For diversity purposes, the principal place of business “refers
                        to the place where the corporation’s high level officers direct, control, and
                        coordinate the corporation’s activities[,]” often referred to as its “nerve
                        center.” Hertz Corp. v. Friend, 559 U.S. 77, 80-81, 130 S.Ct. 1181, 1186
                        (2010). It is not where “the ‘substantial predominance’ of [its] activities occur”
                        as defendant asserts. (See Dkt. NOR at ¶ 4) (citing Tosco Corp. v.
                        Communities for a Better Environment, 236 F.3d 495 (9th Cir. 2001); see
                        Hertz, 559 U.S. at 80-81, 130 S.Ct. at 1186 (abrogating Tosco, 236 F.3d
                        495).
                [ ]     the jurisdiction averment by the defendants is patently insufficient under 28
                        U.S.C. § 1332(c).

         [ ]    Removal is on the basis of diversity jurisdiction pursuant to 28 U.S.C. § 1332. One
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                 Page 2 of 6
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL

 Case No.       CV 19-2177 FMO (KSx)                                  Date    August 14, 2019
 Title          Christopher Clark v. Bankers Life and Casualty Company, et al.

                or more of the parties is named in a representative capacity, and the citizenship of
                the represented person is not alleged or appears to be not diverse. 28 U.S.C. §
                1332(c)(2).

         [ ]    Removal is on the basis of diversity jurisdiction pursuant to 28 U.S.C. § 1332, but
                defendants fail to allege the existence of diversity both at the time the action was
                commenced and at the time of removal. See Strotek Corp. v. Air Transp. Ass’n of
                Am., 300 F.3d 1129, 1131-32 (9th Cir. 2002) (“[Diversity] is determined (and must
                exist) as of the time the complaint is filed and removal is effected.”).

         [ ]    Removal is on the basis of diversity jurisdiction pursuant to 28 U.S.C. § 1332(a),
                (see Dkt. 1, NOR at ¶ 6), but the amount in controversy does not appear to exceed
                $75,000. Because the amount of damages that plaintiff seeks is unclear from the
                complaint, or appears to be $75,000 or less, defendant bears the burden of proving
                by a preponderance of the evidence that the amount in controversy meets that
                jurisdictional threshold. Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir.
                2004). Defendant must show that it is more likely than not that the amount in
                controversy exceeds $75,000. Id. An allegation based on “information and belief”
                does not meet the preponderance of the evidence standard. Id.; see also Matheson
                v. Progressive Specialty Ins. Co., 319 F.3d 1089, 1090-91 (9th Cir. 2003)
                (“Conclusory allegations as to the amount in controversy are insufficient.”).

         [X ]   Removal is on the basis of diversity jurisdiction pursuant to 28 U.S.C. § 1332(a) and
                the action involves multiple plaintiffs and/or is a class action. But the pleadings do
                not state that at least one of the named plaintiffs has a claim exceeding $75,000.
                At least one of the named plaintiffs must meet the amount in controversy
                requirement. See Exxon, 545 U.S. at 559, 125 S.Ct. at 2621 (a district court that
                has jurisdiction over a single claim in a complaint has jurisdiction over the entire
                action). Where injunctive relief is sought in a multiple plaintiff action, the Ninth
                Circuit has held that “the amount in controversy requirement cannot be satisfied by
                showing that the fixed administrative costs of compliance exceed $75,000.” In re
                Ford Motor Co./Citibank (S.D.), N.A. Cardholder Rebate Program Litig., 264 F.3d
                952, 961 (9th Cir. 2001), cert. granted, 534 U.S. 1126 (2002), cert. dismissed, 537
                U.S. 1 (2002). Having reviewed the NOR and the FAC, the court finds that
                defendants have failed to meet their burden of showing that the amount in
                controversy exceeds $75,000. (See, generally, Dkt. 1, NOR). Instead, the NOR is
                permeated with unwarranted assumptions. (See, e.g., id. at ¶ 23) (“It is reasonable
                to assume that plaintiff would recover “at least” $10,000 on his first claim); id. at ¶
                26 (plaintiff’s second cause of action “reasonably total[s] $44,050”); id. at ¶ 43)
                (similar).

         [ ]    Removal is on the basis of diversity jurisdiction in a class action pursuant to 28
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                               Page 3 of 6
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL

 Case No.       CV 19-2177 FMO (KSx)                                   Date     August 14, 2019
 Title          Christopher Clark v. Bankers Life and Casualty Company, et al.

                U.S.C. § 1332(d). The complaint is deficient because:
                [ ]   the total claims of individual class members do not appear to exceed
                      $5,000,000 in the aggregate. 28 U.S.C. § 1332(d)(2).
                [ ]   the pleadings fail to allege that: any member of a plaintiff class is a citizen of
                      a state different from any defendant; any member of a plaintiff class is a
                      citizen or subject of a foreign state and any defendant is a citizen of a state;
                      or any member of a plaintiff class is a citizen of a state and any defendant is
                      a citizen or subject of a foreign state. 28 U.S.C. § 1332(d)(2).
                [ ]   it appears that: two-thirds or more of the members of all proposed plaintiff
                      classes in the aggregate are citizens of the state in which the action was
                      originally filed; the plaintiff class seeks significant relief from a defendant who
                      is a citizen of that state and whose alleged conduct forms a significant basis
                      for the claims; principal injuries were incurred in that state; and no related
                      class action has been filed within the preceding three years. 28 U.S.C. §
                      1332(d)(4)(A).
                [ ]   it appears that two-thirds or more of the members of all proposed plaintiff
                      classes in the aggregate and all of the primary defendants are citizens of the
                      state in which the action was originally filed. 28 U.S.C. § 1332(d)(4)(B).
                [ ]   it appears that the primary defendants are states, state officials, or other
                      governmental entities. 28 U.S.C. § 1332(d)(5)(A).
                [ ]   it appears that the total number of members of all proposed plaintiff classes
                      is less than 100. 28 U.S.C. § 1332(d)(5)(B).
                [ ]   the action appears to involve solely securities claims or claims relating to
                      corporate governance as described in 28 U.S.C. § 1332(d)(9).

         [ ]    Removal is on the basis of diversity jurisdiction in a class action pursuant to 28
                U.S.C. § 1332(d). The court may decline to exercise its jurisdiction pursuant to 28
                U.S.C. § 1332(d)(3) because it appears that greater than one-third but less than
                two-thirds of the members of all plaintiff classes in the aggregate and the primary
                defendants are citizens of California and one or more of the following applies:

                [ ]    the claims asserted do not involve matters of national or interstate interest.
                       28 U.S.C. § 1332(d)(3)(A).
                [ ]    the claims asserted will be governed by California law. 28 U.S.C. §
                       1332(d)(3)(B).
                [ ]    the class action has not been pleaded in a manner that seeks to avoid
                       federal jurisdiction. 28 U.S.C. § 1332(d)(3)(C).
                [ ]    the forum in which the action was brought has a distinct nexus with the class
                       members, the alleged harm, or the defendants. 28 U.S.C. § 1332(d)(3)(D).
                [ ]    the number of California citizens among all plaintiff classes in the aggregate
                       is substantially larger than the number of citizens of any other state, and the
                       citizenship of the other members is dispersed among a substantial number
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                 Page 4 of 6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL

 Case No.       CV 19-2177 FMO (KSx)                                   Date    August 14, 2019
 Title          Christopher Clark v. Bankers Life and Casualty Company, et al.

                         of states. 28 U.S.C. § 1332(d)(3)(E).
                [ ]      no related class action has been filed during the preceding three years. 28
                         U.S.C. § 1332(d)(3)(F).

         [ ]    The court notes the following potential procedural defect(s):

                [ ]      not all served defendants have joined in the notice of removal. See 28
                         U.S.C. § 1441(a); Abrego Abrego v. Dow Chem. Co., 443 F.3d 676, 680 (9th
                         Cir. 2006) (“[A]ll defendants must agree to removal[.]”).
                [ ]      the removing defendant(s) did not attach to the notice of removal a copy of
                         all process, pleadings, and orders served on the defendant(s). 28 U.S.C. §
                         1446(a).
                [ ]      the notice of removal was filed more than thirty days after the date of service
                         of the initial pleading or the date on which defendant first had notice of
                         removability. 28 U.S.C. § 1446(b).
                [ ]      removal is on the basis of diversity jurisdiction pursuant to 28 U.S.C. § 1332,
                         the case was not initially removable, and the notice of removal was filed more
                         than one year after commencement of the action. 28 U.S.C. § 1446(c); see
                         Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1316 (9th Cir.), cert. denied, 525
                         U.S. 963 (1998) (the one-year exception applies to cases that only become
                         removable after the initial commencement of the action).
                [ ]      removal is on the basis of diversity jurisdiction pursuant to 28 U.S.C. §
                         1332(a), but some defendants are California citizens. 28 U.S.C. § 1441(b).

         [ ]    Other:

       Given that any doubt regarding the existence of subject matter jurisdiction must be resolved
in favor of remanding the action to state court, see Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.
1992), the court is not persuaded, under the circumstances here, that defendant has met its
burden. Therefore, there is no basis for diversity jurisdiction

     This order is not intended for publication. Nor is it intended to be included in or
submitted to any online service such as Westlaw or Lexis.

         Based on the foregoing, IT IS ORDERED that:

       1. The above-captioned action shall be remanded to the Superior Court of the State of
California for the County of Los Angeles, 111 North Hill Street, Los Angeles, CA 90012, for lack
of subject matter jurisdiction pursuant to 28 U.S.C. § 1447(c).

         2. The Clerk shall send a certified copy of this Order to the state court.

CV-90 (06/04)                             CIVIL MINUTES - GENERAL                               Page 5 of 6
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL

 Case No.       CV 19-2177 FMO (KSx)                              Date     August 14, 2019
 Title          Christopher Clark v. Bankers Life and Casualty Company, et al.



                                                                             00     :    00
                                                    Initials of Preparer      VDR




CV-90 (06/04)                        CIVIL MINUTES - GENERAL                            Page 6 of 6
